Citation Nr: 0618385	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  94-43 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975, January 1976 to September 1976, and from July 1979 to 
October 1979.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, so that additional development could 
be undertaken.  The complex procedural history of the instant 
matter was addressed as part of a March 1998 Board remand, 
October 1998 Board decision, and Board remands dated in July 
2002 and April 2004.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's present low back disability is not related to an 
injury or disease incurred or aggravated by active duty 
service, and arthritis was not manifested to a compensable 
degree in any first postservice year.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  Supplemental statements of the 
case (SSOCs) dated in May, October and December 2003 
satisfied the above cited criteria.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, supra.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with various 
forms of notice, cited above, which notified him of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim of service 
connection.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating and/or effective date 
to be assigned are moot.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited SSOCs fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Factual Background

The veteran contends, in essence, that his present low back 
disability is the result of either an injury during active 
service or aggravation of a pre-existing injury during a 
subsequent period of active service.  He argues that service 
connection is warranted for this disorder.  The veteran's 
representative, as shown as part of a March 2003 letter, 
argues that service connection for degenerative arthritis of 
the lumbar spine should be granted as "interspace 
narrowing," shown on August 1977 X-ray examination [within 
one year of the veteran's September 1976 service separation], 
could be interpreted as showing the presence of degenerative 
arthritis.  


Review of service medical records reveals that in July 1971 
the veteran incurred a low back injury following his falling 
while training on an obstacle course.  He was prescribed 
Tylenol #3 for pain.  X-ray examination, taken the next day 
(also in July 1971), showed narrowing of the spine at S1-L5.  
The veteran was released to light duty for one week.  In 
April 1973 the veteran complained of lower back pain.  He 
reported his job required that he lift and move a lot of 
boxes.  The examiner noted there was no costovertebral angle 
tenderness.  Bilateral straight leg raises were negative.  
Strength and reflexes were normal.  The diagnosis was 
musculoskeletal pain.  The veteran's May 1975 separation 
examination revealed a normal clinical evaluation of the 
spine.  In his May 1975 report of medical history, the 
veteran denied recurrent back pain.

Private medical records dated in February 1977 show that, 
while employed at a bottling company, the veteran reported 
that he hit his back as he was cleaning a filler in December 
1976.  He stated that he had been receiving treatment from 
the company nurse, and had been placed on light duty.  He 
reported that he had been stacking cases for the past 2 weeks 
and that his pain had gotten worse.  The physician, Dr. 
T.B.B., noted anterior curvature, mild spasm to the lumbar 
muscles and limited flexion to the ankle.  Straight leg 
raises were "ok."  Reflexes were normal.  The diagnosis was 
low back strain.  Follow-up examinations in February 1977 
revealed no muscle spasms, but the veteran reported he 
experienced intermittent pains and the examiner noted the 
veteran had trouble flattening his back.

During VA examination in August 1977, the veteran reported 
that in January 1977 he developed back pain which was so 
severe that at one point he lost total strength to his left 
side.  He stated that he experienced sharp back pain, 
unrelieved by medication, which made it difficult for him to 
get out of bed every morning.  He also reported that he 
believed he first injured his back in 1971 when he fell from 
a training obstacle.  He stated that he had been on 
occasional sick call and received medication during his first 
period of active service, and that during a second period of 
active service he experienced back pain while performing 
routine duties but did not report to sick call and did not 
receive medication.  He stated that he had re-injured his 
back while working for a bottling company in January 1977.


The examiner noted that the veteran could heel and toe walk, 
knee bend and duck waddle.  On forward flexion his finger 
tips were about 6 inches from his toes, and other back 
motions were normal with complaints of pain.  The patellar, 
Achilles' and posterior tibial reflexes were equal, and the 
extensor hallucis were strong.  Straight leg raises caused 
posterior knee pain at 90 degrees, but were painless to the 
right leg.  The veteran reported vague tenderness over the 
lower three lumbar spinous processes.  The diagnosis was 
history of back pain.  X-rays showed slight narrowing of the 
lumbosacral interspace.

Additional service medical records, for a subsequent period 
of active service, include a September 1978 enlistment 
examination which found the veteran's spine and other 
musculoskeletal system were normal.  The veteran denied 
recurrent back pain in a September 1978 report of medical 
history.

On September 4, 1979, the veteran complained of low back pain 
of two weeks duration.  He also reported a two year history 
of spinal arthritis.  The examiner noted rebound tenderness 
with palpation to the left side, with minimal range of motion 
and increased pain.  There were no spasms detected.  Attempts 
at left straight leg raises revealed increased guarding.  X-
ray examination of the lumbar spine was negative.  

A health record dated September 5, 1979, noted that the 
veteran reported an original back injury during active 
service in January 1976, and that he had been medically 
discharged because of acne and low back pain.  The examiner 
noted that X-ray examination was negative, and that no spasms 
were detected.  Straight leg raises were negative, and deep 
tendon reflexes were intact.  It was noted that the veteran 
complained of left buttock pain with radiation to the left 
lower extremity.  Sciatica could not be elicited with 
pressure over the notch.  The diagnosis was mechanical low 
back pain with supratentorial involvement.

A September 10, 1979, report of medical board examination 
noted chronic low back pain, which existed prior to service.  
In a report of medical history dated September 10, 1979, the 
veteran noted a history of recurrent back pain.  He stated 
that he had been refused employment or had been unable to 
hold a job or stay in school because of back trouble, and 
noted that VA told him he had arthritis of the spine.  He 
reported prior treatment at a VA hospital in San Antonio, 
Texas.

A clinical abstract dated September 17, 1979, noted a history 
of low back pain which developed in November 1976 when the 
veteran struck his back while working on a conveyor belt 
prior to service.  It was noted that since then he had 
experienced low back pain with weakness, especially during 
cold months, and shooting pains down the left side with 
exercise or vigorous activity.  The record noted that the 
veteran reported he had lost employment with the United 
States Postal Service (Postal Service) and a bottling company 
because of back trouble and pain.  The examiner noted an 
essentially normal examination, except for tenderness of the 
lumbosacral spine.  X-ray examination of the lumbosacral 
spine was essentially within normal limits.  The diagnosis 
was chronic low back pain secondary to injury in November 
1976, which existed prior to service and was not aggravated 
during service.

A September 17, 1979, report of medical board proceedings 
included a diagnosis of chronic low back pain, secondary to 
injury sustained in November 1976. The board also found the 
chronic low back pain existed prior to service and was not 
aggravated during active duty.

Private hospital records dated in February 1986 show that the 
veteran reported that while delivering a refrigerator in 
November 1985 he experienced a sudden onset of significant 
back and left leg pain when he bent down to lift it over a 
curb.  The diagnosis was probable disc extrusion with 
definite evidence of L5 radiculopathy, unresponsive to 
several months of conservative care.  A March 1986 discharge 
summary noted that the veteran underwent lumbar laminectomy 
at L5, bilateral laminectomies at L4, bilateral L5 and S1 
nerve root decompression and foraminotomies, diskectomy at 
L4-5 and posterior lumbar interbody fusion at L4-5.  In July 
1986, the veteran underwent surgical treatment for deep wound 
infection of the lumbar spine.


Additional private hospital records dated in March 1990 show 
that the veteran reported the sudden onset of severe back and 
leg pain while lifting a heavy object at work.  Operation 
reports reveal that the veteran underwent redo lumbar 
procedure, including subarticular decompression, 
foraminotomies of L4 and S1 nerve roots, bilaterally, 
neurolysis of L5 and S1 nerve roots, bilaterally, diskectomy 
of L5 and S1 and posterior lumbar interbody fusion of L5-S1 
using banked iliac bone, with removal of epidural masses and 
exploration of old posterior interbody fusion of L4-5.

A private medical opinion dated in February 1992 noted that 
the veteran had undergone multiple lumbar fusions with spinal 
sepsis including osteomyelitis which had been successfully 
treated.  It was noted that he had a component of 
arachnoiditis, chronic dysesthesias in the right lower 
extremity, with absent knee and ankle reflexes, and chronic 
numbness in the right lower extremity.  No opinion as to 
etiology was provided.

In a March 1993 statement, a private physician, Dr. G.R.M., 
noted that the veteran had been his patient since 1986, that 
the veteran "had an old injury to his back in the Army in 
1979," and that he had incurred an occupational injury which 
required surgical treatment in November 1985.  The physician 
noted that he believed the veteran's "problem existed long 
before his on the job injury as he was never asymptomatic 
after the 1979 service related injury."  It was the 
physician's opinion that the veteran's initial problem began 
with the back injury in service.  Private hospital records 
reflect that Dr. G.R.M. was the veteran's surgeon during the 
procedures performed in 1986 and 1990.

An October 1993 Department of Health and Human Services, 
Social Security Administration decision found that the 
veteran was entitled to disability compensation.  The 
decision noted that medical evidence showed the veteran 
initially injured his back in service in 1979, and that he 
re-injured his back in November 1985 and March 1990.


In a December 1993 statement in support of his claim, the 
veteran argued that events and service department findings 
were being misinterpreted by VA.  He stated that he believed 
the record showed he first injured his back in 1973, and that 
his back was weakened which led to subsequent injuries.  He 
argued that the service department finding of a disability 
which preexisted service only applied to his third period of 
active service, and that the prior VA rating decision which 
found the disability was due to an injury during intervening 
civilian employment was unfairly restrictive.

In June 1994, Dr. G.R.M. submitted a statement reiterating 
his opinion provided in March 1993.

A July 1994 statement in support of the claim from the 
veteran's spouse, noted that she lived with the veteran 
during his period of employment with the bottling company.  
She stated that the veteran never lost time at work or 
received other medical treatment as a result of his 
occupational injury.  She noted that during that time the 
veteran was able to function normally in every aspect of 
life.  She also noted that in 1979, while in active service, 
the veteran had come home from guard duty in excruciating 
pain.  She stated that since that injury the veteran had 
experienced physical, emotional and financial difficulties.

In a July 1994 lay statement submitted in support of the 
veteran's claim, Mr. H.H. noted that he had worked with the 
veteran at the bottling company, and that he recalled the 
veteran had a minor on-the-job accident, but that he never 
missed any time from work due to illness or injury.  An 
August 1994 lay statement in support of the claim from Mr. 
A.P., a former co-worker of the veteran, noted that the 
veteran had a minor accident in February 1977, but recalled 
that the veteran was never absent from his job because of 
illness or injury.

In a March 1997 private medical opinion, Dr. G.R.M., restated 
his prior opinions that the veteran's back problems were due 
to an injury during service in 1979.  It was noted that the 
veteran's "problems date back to an old service related 
injury that has been well documented in his service 
records."


At a May 1997 personal hearing, the veteran testified that 
during his first period of active service he fell off a 
training obstacle and landed on his back, incurring an injury 
for which he received medication, and that he received 
subsequent treatment for low back pain which developed 
because his service duties required that he lift shipments of 
food and beverages.  See page two of hearing transcript 
(transcript).  He stated that later in his first period of 
service he injured his back while lifting boxes and moving an 
office, but nothing transpired from his report to sick call.  
See page three of transcript.  He reported that after the 
first period of service he worked lifting and delivering 
medical supplies at a hospital without any back problems.  
See page four of transcript.  He stated that after a brief 
second period of active service he began working at a 
bottling company, during which time his back began bothering 
him, and that he was placed on light duty after he struck his 
back on a conveyor belt.  See pages five and six of 
transcript.  

The veteran also testified that approximately one month into 
his third period of active service he began to experience 
shooting pains up his right leg to his back, and that in 
September 1979 he injured his back and posterior right leg 
when he attempted to pick up a field radio.  See page nine of 
transcript.  He stated that after his discharge from the last 
period of active service he used pain relief medication, but 
received no medical treatment for the back disability before 
1985.  See page 12 of transcript.  The veteran stated that he 
re-injured his back in 1985 and 1990, and that he had 
undergone 4 or 5 back operations.  See pages 12 and 13 of 
transcript.  He stated that he believed the medical evidence 
showed there was nothing wrong with his back prior to 
entering his third period of active service, that any prior 
back disorders were minor.  See page 14 of transcript.  

A July 1997 statement from Dr. T.B.B. noted that a review of 
his office records revealed that the veteran was treated for 
an accident at a bottling plant in December 1976.  The 
physician noted that the diagnosis of low back strain 
provided at that time was considered to be a minor injury.


At a hearing conducted by the undersigned at the RO in 
September 1997, the veteran testified that he first injured 
his back when he fell during obstacle course training, an 
injury that was treated with medication, and that 
approximately one year later and again shortly before his 
discharge he reported to sick call because of back problems.  
See page three of transcript.  He stated that the company 
doctor put him on light duty when he developed back pain 
after he hit his back on a conveyor belt.  See page four of 
transcript.  He stated that he was discharged from his second 
period of active service because of acne, and not because of 
any back problems.  He stated that during his third period of 
active service he began having back problems when he picked 
up a pack radio.  See page five of transcript.  

The veteran further testified that after he injured his back 
in 1985, while working as a delivery driver, Dr. G.R.M. told 
him that the calcification of his disk pinpointed the initial 
back injury to the time of his third period of active 
service.  See page six of transcript.  He stated that the 
only time he was taken to the hospital during his first 
period of active service was at the time of the initial 
injury.  See page 12 of transcript.  He stated that during 
his second period of active service he experienced occasional 
back pain, but did not seek treatment because it did not seem 
significant at the time.  See page 13 of transcript.  He also 
stated that he had spoken with the company doctor from the 
bottling plant where he worked in 1977, and had been told 
that his occupational injury at that time did not represent a 
significant back injury.  See page 14 of transcript.  

The veteran added that that he was released from a position 
with the Postal Service because of a back disorder shown in 
his first and second periods of active service.  See page 15 
of transcript.  He stated that his back seemed fine when he 
began his third period of active service, but that pain 
increased gradually before the injury involving the pack 
radio.  See page 16 of transcript.  He stated he experienced 
back pain during the period from 1979 to 1985, but did not 
seek treatment because he was uninsured.  See page 18 of 
transcript.  He stated that the injury he incurred in 1985 
felt the same as the injury he incurred during active service 
in 1979.  See page 19 of transcript.  


Private clinical records from the office of Dr. G.R.M., dated 
from February 1993 to March 1998, show continued treatment 
for back disabilities.  No opinions as to etiology of the 
disorders were provided.

A June 1998 VA orthopedic medical opinion noted that the 
claims file, including service medical records and post- 
service treatment and evaluation records, had been reviewed 
in detail.  The examiner summarized the medical history as 
reported by the veteran, and provided a diagnosis of failed 
back syndrome, postoperative multiple procedures on the 
lumbar spine.  It was the examiner's opinion that there was 
no correlation between the two reported episodes of back 
injury during active service and the veteran's present back 
disability.  The examiner noted that it appeared "very 
straightforward" that the veteran sustained significant low 
back injuries, first in December 1976, then in November 1985 
and January 1990.  It was also noted that there was excellent 
evidence demonstrating that the veteran's present problems 
are related to difficulties sustained while working in the 
civilian work force, and not during active service.

A September 1998 letter from Dr. G.R.M. indicates that the 
veteran's back problems "undoubtedly" dates back to 1971 
when he initially injured his back.  Other letters from this 
private physician, dated in November 2001 and April 2002, 
essentially echoed this opinion.  

At a hearing conducted before a local hearing officer at the 
RO in October 2002 the veteran essentially reiterated 
previous testimony from two earlier hearings (May and 
September 1997).  

The report of a VA orthopedic examination conducted in 
January 2003 shows that the examiner reported in detail the 
veteran's medical history.  The supplied diagnosis was 
ruptured disc treated by laminectomy and arthrodesis after a 
1985 workers' compensation injury.  X-ray examination showed 
arthrodesis at L4-5.  Mild degenerative changes in the area 
surrounding L5-S1 was also shown.  The examining physician 
opined that "it is likely as not [that the veteran's] back 
problems did not occur while on active duty but were in the 
time period of separation between 1976 and 1979 and was 
separated for EPTS [existed prior to service] back problem in 
1979."

An addendum report to the January 2003 VA orthopedic 
examination, dated in April 2003, indicates that the August 
1977 VA X-ray report which showed findings reflective of a 
slight narrowing of the lumbosacral interspace is not to be 
considered a diagnosis of arthritis.  

A June 2003 letter from a private physician, Dr. G.B., 
indicates that X-rays taken in 1977 showed degenerative disc 
disease and arthritic changes in the intervertebral joints, 
and narrowing of the lumbosacral junction of the L5-S1 space.  
The physician opined that it is most likely that the 
veteran's lumbar problems began during his military service 
as far back as 1971.  

The veteran's two claim folders were reviewed in detail by a 
VA physician in November 2003.  The physician, in addressing 
the veteran's allegation that he had suffered intermittent 
low back pain since his 1971 in-service low back injury, 
opined that the nature of the original 1971 injury did not 
appear to justify this conclusion and that none of the 
veteran's military records from 1971 to 1979 seemed to 
support the conclusion that several traumas sustained during 
military service would have significantly damaged the 
veteran's spinal structures.  The physician added that he 
could not determine which medical records were used by Dr. 
G.R.M. to support his finding of an etiological relationship 
between the veteran's current back problems and his military 
service.  The physician concluded the report by opining that 
there was no information of record that conclusively 
established that that veteran's military service from 1971 to 
1975 directly caused his spinal condition.  


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease (for example, 
arthritis) becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, it shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Board notes that there is no evidence 
that the veteran was diagnosed with arthritis in the first 
post-service year.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.


The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
The Board notes that it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations, and that 
there must be plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this regard, the Court has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it,  
Layno v. Brown, 6 Vet. App. 465 (1994), and a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; a low back disorder 
manifested by failed back syndrome and degenerative changes 
has been diagnosed.


The further requirements which need to be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records 
contain diagnoses of low back-related disorders.  

In this case, however, the Board finds that the above-
discussed private medical opinions which go to relate the 
veteran's present back disorders to injuries incurred during 
his active service were based upon an incomplete factual 
history and medical records provided by the veteran.  See 
Grover, Bloom, supra.  Specifically, the Board notes that the 
opinions of Dr. G.R.M. are silent as to the veteran's 
occupational injury reported in February 1977, and that 
neither Drs. G.R.M., T.B.B., or G.B., appear to have been 
provided records related to the veteran's August 1977 VA 
examination which revealed a more severe back injury.  
Additionally, the June 2003 opinion supplied by Dr. G.B. was 
factually erroneous, in that he reported that X-ray 
examination of the veteran in 1977 showed degenerative disc 
disease and arthritic changes in the intervertebral joints.  
Review of the August 1977 X-ray report showed only findings 
relating to a slight narrowing of the lumbosacral interspace.  
See Reonal, supra.  Therefore, the Board finds that these 
opinions warrant less evidentiary weight than other medical 
evidence of record.

Conversely, the June 1998 VA medical opinion noted that, 
based upon a medical examination of the veteran and review of 
the complete record, the veteran's present back disabilities 
were related to the well-documented civilian occupational 
injuries.  The examiner specifically found that the inservice 
injuries reported by the veteran were not etiologically 
related to the present disabilities.  Further, the VA 
examiner in January 2003, following having had an opportunity 
to review the complete medical record, opined that "it is 
likely as not [that the veteran's] back problems did not 
occur while on active duty but were in the time period of 
separation between 1976 and 1979 and was separated for EPTS 
[existed prior to service] back problem in 1979."  The Board 
finds that the June 1998 and January 2003 VA medical 
opinions, in light of all the evidence of record, are more 
persuasive.  The Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).


Other evidence indicating that the veteran's low back 
disorder is due to an injury or disease incurred in or 
aggravated by active service include the opinions of the 
veteran, his spouse and his former co-workers.  However, the 
record does not reflect that these persons are qualified to 
provide medical opinions.  While they are competent to 
testify as to symptoms the veteran experienced, they are not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, Espiritu, supra.

The Board finds that the lay statements pertaining to the 
veteran's symptoms related to his occupational injury in 
approximately February 1977 and injuries during periods of 
active service are not probative of the claim, as they were 
provided many years after the fact and are inconsistent with 
the record and the veteran's own contemporaneous statements.  
The record shows that during VA examination in August 1977 
the veteran reported that the symptoms associated with the 
occupational back injury were significant.  In fact, he 
stated that the pain was so severe it made it difficult for 
him to arise from bed every morning.  That report is also 
consistent with the veteran's September 1979 report of a two 
year history of spinal arthritis.

The Board further finds that the September 1979 service 
department medical board findings and June 1998 and January 
2003 VA medical opinions provide clear and unmistakable 
evidence that the veteran's chronic low back pain existed 
prior to his third period of active service and was not 
aggravated during that period.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  

In addition, the evidence does not establish that the veteran 
developed a chronic disorder during active service, or 
developed an enumerated chronic disease, here, arthritis, 
within one year of service which would warrant service 
connection.  See 38 U.S.C.A. §§ 1110, 1112(a)(1), 1131; 38 
C.F.R. §§ 3.303, 3.309(a).  See also April 2003 VA 
examination addendum report.  


When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert, supra.  In this case, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


